Citation Nr: 0532033	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-25 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for a kidney 
disability.  

2.	Entitlement to service connection for diabetes mellitus.  

3.	Entitlement to service connection for hepatitis.  

4.	Entitlement to service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied the benefits sought on 
appeal.  In October 2005 the veteran appeared and gave 
testimony at a hearing before the undersigned via 
videoconference from the RO.  A transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.	Diabetes mellitus was not shown until many years 
subsequent to service and the currently diagnosed 
diabetes mellitus is unrelated thereto.  

2.	Hepatitis was not shown until many years subsequent to 
service and the currently diagnosed diabetes mellitus is 
unrelated thereto.  

3.	Kidney disability was not demonstrated during service 
and is not currently shown.  

4.	The veteran's inservice pneumonia was acute and 
transitory and resolved without any clinically 
demonstrated residual disability. 




CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in or aggravated by 
service nor may its incurrence during service be so 
presumed.  38 U.S.C.A. §§ 1101,1112, 1113, 1131, 1137 
(West 2002): 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.	Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2005).  

3.	Kidney disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2005).  

4.	The veteran does not have residuals of pneumonia 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). The VCAA modified VA's duties to 
notify and assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., slip 
op at 16-17. That decision also held that the VCAA notice 
letter should be sent to the veteran prior to the rating 
action that decided his claim. The decision majority also 
expressed the view that such notice should be provided prior 
to initial adjudication of the claim.

In a letter dated in April 2002, the RO informed the veteran 
of the provisions of the VCAA and the relevance of this 
legislation to his current claims. This letter advised him of 
the evidence needed to substantiate his claim, and of who was 
responsible for obtaining what evidence. In addition, the 
April 2002 notice letter indicated to the veteran the need to 
provide any evidence in his personal possession that pertains 
to the claim or, in other words, that the veteran should 
"give us everything you've got pertaining to your claim(s)." 

It is also noted that the veteran was provided with the April 
2002 VCAA notice letter prior to the initial adjudication of 
his claim.  Moreover, delayed notice is generally not 
prejudicial to a claimant.  Mayfield v. Principi, at 123.  

It does not appear that any clinical evidence relevant to the 
veteran's current claims is available, but not associated 
with the claims folder. Under the VCAA the VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran has not been provided with a VA examination since 
the above conditions do not apply to any of the veteran's 
current claims.  The current record does not contain any 
indication that the veteran's diabetes mellitus and hepatitis 
had their onset during service or, in the case of diabetes 
mellitus within the first post service year.  Moreover, the 
record does not contain any clinical evidence showing the 
present existence of kidney disease or any residuals of 
pneumonia.  

I.	Factual Basis.  

On the veteran's January 1976 preenlistment examination, no 
pertinent abnormalities were reported on clinical evaluation.  
Review of the service medical records reveal no findings, 
complaints, or diagnoses indicative of diabetes mellitus or 
hepatitis.  The veteran was treated and briefly hospitalized 
in September 1976 for breathing difficulties and a fever.  X-
rays showed pneumonia in both lower lobes of the lungs.  At 
the time of discharge from the hospital the veteran's 
pneumonia was reported to be improved.  In November 1977 the 
veteran was seen with complaints of pain in the ribs when 
moving, as well as shortness of breath.  A history of 
pneumonia was reported and it was noted that the lungs seemed 
clear.  The impression was possible pain in the intercostal 
muscles.  In February 1979 the veteran was evaluated for 
persistent pyuria.  It was noted that urine cultures revealed 
either no growth or skin contaminants.  The impression was 
sterile pyuria and rule out non-specific urethritis.  No 
pertinent abnormalities were noted on the veteran's January 
1979 preseparation examination.  A urinalysis was negative 
for sugar and albumin and a chest x-ray was negative.  In the 
Physicians Summary section of the examination it was noted 
that he veteran had had pneumonia in 1976.  

The veteran was hospitalized at a private facility in late 
October 2000 due to altered mental status.  The veteran had 
been in a very lethargic state with a blood sugar of 1400.  A 
renal ultrasound performed shortly after admission was 
normal.  In the course of this hospitalization the veteran 
was found to be in diabetic ketoacidosis with renal failure, 
an increased white blood cell count and possible sepsis.  The 
veteran was placed on insulin drip and underwent intravenous 
hydration.  He was also administered antibiotics.  The 
veteran responded to treatment and his sugar was controlled.  
The renal failure resolved and there was no sepsis.  

VA clinical records reflect treatment during the early 2000s 
for diabetes mellitus.  These records also reflect treatment 
for hepatitis, in the course of which it was reported that 
Hepatitis C and Hepatitis B had their onset in April 2001.  
During evaluations conducted in the course of this treatment 
the veteran's lungs were reported to be clear.  These records 
contain no reference to any kidney disability.  

During an October 2005 hearing before the undersigned via 
videoconference, the veteran said that during service he was 
hospitalized with kidney problems and pneumonia.  He also 
said that he developed hepatitis from dirty needles used 
during these inservice hospitalizations.  The veteran also 
said that he found out that he had diabetes mellitus in 2000.  

II.	Legal Analysis.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2005). Diabetes mellitus may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year subsequent to discharge from service. 38 
U.S.C.A. §§ 1101,1112, 1113, 1137(West 2002): 38 C.F.R. §§ 
3.307, 3.309 (2003).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999)

The veteran's service medical records contain no findings or 
diagnoses of diabetes, hepatitis, or kidney disease.  The 
first clinical evidence of diabetes dates from an October 
2000 hospitalization, which occurred more than 20 years post 
discharge from service.  At that time, the veteran also had 
an episode of kidney failure, but such was noted to have 
resolved after the veteran's diabetes was brought under 
control during the October 2000 hospitalization and the 
subsequent clinical record does not reference any sort of 
kidney pathology.  The evidence of record also fails to 
reveal any clinical evidence of hepatitis until April 2001, 
approximately 22 years subsequent to discharge.  Moreover, 
the evidence fails to establish any relationship between the 
veteran's currently diagnosed diabetes mellitus or hepatitis 
and service.  Since the evidence of record thus fails to 
establish the service incurrence of diabetes mellitus, 
hepatitis, and kidney disease, service connection for 
diabetes mellitus, hepatitis, and kidney disease must be 
denied.  

The Board notes that the veteran has asserted that he 
possibly developed hepatitis because of dirty needles used 
during inservice medical treatment.  However, the veteran is 
a layman without medical training and expertise, and he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability. See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The Board notes that the veteran did receive treatment for 
pneumonia during service.  However, this inservice episode of 
pneumonia was acute and transitory and resolved without 
residuals demonstrated on the veteran's examination prior to 
discharge or subsequent to service.  Since that is the case, 
service connection for residuals of pneumonia must also be 
denied.




ORDER

Entitlement to service connection for a kidney disability is 
denied.  

Entitlement to service connection for diabetes mellitus is 
denied.  

Entitlement to service connection for hepatitis is denied.  

Entitlement to service connection for residuals of pneumonia 
is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


